DETAILED ACTION


1.         The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 07/18/2022.


Claims 1-20 are currently pending. Claims 1 and 16 have been amended. Claims 1 and 16 are independent Claims. 

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.


Claim Rejections - 35 USC § 103


3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clements et al. (US 20060271400 A1) in view of Amundson (US 20120278093 A1)

As to Claim 1:
Clements teaches a method for a medical imaging device (methods related to enhanced medical services delivery…A patient medical service delivery station captures patient video images and displays remote physician video images. A remote physician medical service delivery suite in communication with the patient medical service delivery station through the communications network captures remote physician video images and displays patient video images and patient electronic medical records, to allow the remote physician to perform remote patient medical service delivery; Abstract) comprising: 

retrieving administrative data from a worksheet or form repository server (a remote workstation 41 associated with the remote physician site 31 in communication with the remote medical services server 43 and including memory and software stored in the memory adapted to provide access to the remote medical services program product 51, to allow a user, e.g., remote physician, physician assistant, scheduler, or utilization review or case management (URCM) nurse, to display the patient electronic medical record 49 to review patient medical administration data and to enter additional patient medical administration data ([0066 and 0069]), wherein the administrative data comprises one or more fields of a customized worksheet or form, wherein the one or more fields are based on at least one of an identification of a user, a location of the medical imaging device, or a medical department using the medical imaging device, and  wherein the fields are defined by at least one workflow preference of the user ([0021]: accept remote input from medical personnel to access the plurality of patient electronic medical records, to thereby allow display of and data entry in a selected patient electronic medical record; [0157]: The patient medical service delivery station 37, used to perform remote medical service delivery, and the customer computer or workstation 91, used by customer site medical service providers to access the electronic medical records 49, are correspondingly connected to the facility's area network (not shown). Note, this step includes coordinating with and providing a time limit to customer site personnel for the placement of at least one but preferably multiple patient medical service delivery stations 37. Positioning of the communication link may depend upon the physical location of the patient medical service delivery stations 37 depending upon the size of the customer facility or site 33 and/or customer preference. Depending upon the desired level of security and the network architecture selected, encryption devices (not shown) either in the form of hardware or software are then installed (block 815) at each end of the physician's private network 39 to prevent outside-network access. To complete establishment of communications between the remote physician facility 31 and the customer facility or site 33, an account number is established for each autonomous customer facility or site 33, each account number assigned an IP address and password);

recreating the customized worksheet or form at the medical imaging device based on the received administrative data ([0018]: An electronic medical record, which can contain the same information as a patient's chart, can be updated real-time with patient data including laboratory and radiological report;[0066]: allow a user, e.g., remote physician, physician assistant, scheduler, or utilization review or case management (URCM) nurse, to display the patient electronic medical record 49 to review patient medical administration data and to enter additional patient medical administration data);

displaying the recreated customized worksheet or form on a graphical user interface connected to the medical imaging device ([0026]: displaying on a remote physician medical service delivery suite videoscreen an electronic medical record of the patient, and providing to the remote physician audio data and visual data of the patient and the medical service provider through the remote physician medical service delivery suite and the patient medical service delivery station, simultaneously while displaying the electronic medical record; [0066]: display the patient electronic medical record 49 to review patient medical administration data and to enter additional patient medical administration data; [0069]: allow display of the patient electronic medical record 49 so that the patient clinic medical service provider can review current patient medical administration data and can enter additional patient medical administration data);

producing a medical image via the medical imaging device (the physician may capture information from these devices and record it in the electronic medical record as a digital image [0019]).

Clements, however, does not explicitly teach the following additional limitations:

Amundson teaches automatically forwarding the customized worksheet or form and the medical image to a billable workflow or an educational workflow ([0017]: both
exam worksheet data and other types of worksheet data, can be viewed, edited, corrected,
annotated and converted into a medical record by healthcare providers. The medical
record can be securely stored and transmitted. In an embodiment, both worksheet data
and medical records are securely stored for subsequent transmission to designated
entities; paragraph 0067: an administrator 116 can generate a plurality of reports 206
based upon data compiled by exam modules 208. For example, exam modules 208 can
generate a tally report 206 for items examined. When compiled in a tally report 206,
items examined and questions answered in an exam worksheet 204 can generate a billing
report 206 that accurately reflects the level of service provided. Based upon the level of
service provided, the correct charge for services for each encounter can be determined;
[0071]: Reports 206 can also be compiled by other modules 208 such as, but not
limited to history modules, diagnosis modules, and treatment and plan modules. For
example, if provider 114 performs a history by recording answers from a history
worksheet and or reviews data from a worksheet and indicates the review with a
date/time stamp and signature, for government and third party billing purposes these are
equivalent activities, and this is work is considered to be done and billable. The billing
codes may be exam and management (E&M) codes including history, diagnosis and
treatment plan activities).

It would have been obvious to a person of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify Clements with Amundson because it would have provided the enhanced capability for securely transmitting personal health
information to designated entities.

As to Claim 2:
Clements teaches the one or more fields of the customized worksheet or form are predefined by the user or an administrator before the administrative data is retrieved from the worksheet or form repository server as part of the billable workflow or educational workflow ([0016-0017]).
As to Claim 3:
Clements does not explicitly teach, Amundson teaches routing the customized worksheet or form and the medical image to an electronic medical record system as part of the billable workflow or educational workflow ([0017], [0067], and [0071]).

It would have been obvious to a person of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify Clements with Amundson because it would have provided the enhanced capability for securely transmitting personal health
information to designated entities.

As to Claim 4:
Clements teaches inserting an electronic signature of the user to the customized worksheet or form ([0108]).

As to Claim 5:
Clements does not explicitly teach, Amundson teaches the customized worksheet or form and the medical image are automatically forwarded to the educational workflow when the user is a non-credentialed student, a learner in a credentialed program, or a provider not included in the credentialed program ([0017], [0067], and [0073]).

It would have been obvious to a person of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify Clements with Amundson because it would have provided the enhanced capability for securely transmitting personal health
information to designated entities.

As to Claim 6:
Clements teaches routing the customized worksheet or form to the worksheet or form repository server, wherein the user can at least one of review, provide secured feedback, or approve the customized worksheet or form for the billable workflow using a browser ([0022]). 
As to Claim 7:
Clements does not explicitly teach, Amundson teaches the customized worksheet or form and the medical image are automatically forwarded to the billable workflow when: i) an approved provider signature is on the customized worksheet or form; ii) the medical image corresponds to an identified order, encounter, or visit; iii) the customized worksheet or form includes a patient identifier; iv) the user is a credentialed provider of a student in a credentialed program; or v) the medical image has been identified to submit to the billable workflow ([0017], [0067], and [0071]).

It would have been obvious to a person of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify Clements with Amundson because it would have provided the enhanced capability for securely transmitting personal health
information to designated entities.

 As to Claim 8:
Clements does not explicitly teach, Amundson teaches the one or more fields comprises a billing code for the medical image ([0071]). 

It would have been obvious to a person of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify Clements with Amundson because it would have provided the enhanced capability for securely transmitting personal health
information to designated entities.
As to Claim 9:
Clements teaches transmitting a request from the medical imaging device to the worksheet or form repository server, wherein the request is used to verify connectivity of the medical imaging device and the worksheet or form repository server ([0079-0080]). 

As to Claim 10:
Clements teaches the one or more fields of the customized worksheet or form are further based on at least one of an application entity name of the medical imaging device or a  identification number ([0157]). 

As to Claim 11:
Clements teaches associating the customized worksheet or form to the medical image via a digital imaging communication over messaging private tag or standard structured reporting ([0089] and [0141]). 
As to Claim 12:
Clements teaches using a middleware application for the displaying of the recreated customized worksheet or form ([0021] and [0069]).
As to Claim 13:
Clements teaches using the middleware application for modifying, removing, or appending the recreated customized worksheet or form by the user ([0021] and [0076]).

As to Claim 14:
Clements teaches performed on the medical imaging device manufactured by a vendor and a different medical imaging device manufactured by a different vendor ([0016]-[0017] and [0058]-[0059]).
As to Claim 15:
Clements teaches the medical imaging device is an ultrasound machine (ultrasound device [0068]), a magnetic resonance imaging device, a computer tomography scanner, nuclear medicine imaging device, electrocardiogram machine, positron emission tomography (PET) scanner, or an X-ray machine (x-ray machine) [0018-0019].

As to Claims 16-20:
Refer to the discussion of Claims 1, 3-5, and 7 above, respectively, for rejection. Claims 16-20 are the same as Claims 1, 3-5, and 7, except Claims 16-20 are device Claims and Claims 1, 3-5, and 7 are method Claims. 




Response to Arguments



4.	Applicants’ arguments filed 07/18/2022 have been fully considered but are moot in view of the new ground(s) rejection.

Conclusion


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176